Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance:

In addition to the applicant’s remarks filed on 06/09/2022, the prior arts of record when taken individually or in combination do not expressly teach or render obvious the limitations recited in claims 1 and 9 when taken in the context of the claims as a whole.  Specifically, the combination wherein the second touch input is a single touch input of a second type which is different from the first type, select, among the one or more texts displayed in the first region, at least one first text corresponding to a location at which the second touch input is performed in the second region displaying the virtual keyboard, in response to the second touch input, receive a second drag input moving the second touch input from a fifth point to a sixth point in the second region displaying the virtual keyboard while maintaining the second touch input, select at least one second text between a seventh point and an eighth point in the first region, in response to the second drag input, wherein the selected at least one second text corresponds to the second drag input, and the selected at least one second text includes the selected at least one first text, and after the second drag input is finished, display a text editing menu for the selected at least one second text.

At best the prior arts of record, specifically, Westerman et al. (US 2008/0316183 A1) teaches:  a touch-screen keyboard swipe gesture mechanism that allows a user to input text character into a text display region based on touch inputs to a virtual keyboard displayed in a virtual keyboard display region and perform certain text editing and cursor control functions by applying swipe gestures across the virtual keyboard display region; interpreting manual swipe gestures as input in connection with touch-sensitive user interfaces that include virtual keyboards to allow for a user entering text using the virtual keyboard to perform certain functions using swipes across the key area (see Abstract and Figures 1-8); Kang et al. (US 2007/0296707 A1) teaches: when the finger touches a first point on the keypad, the touch sensor detects the touch point and transmits, to the control unit, a touch signal and the information on a touch position (x1, y1) of the first point;  if position information changes continuously while receiving the first touch signal, the position of the pointer changes continuously and correspondingly; The display unit displays various menus for the mobile terminal 100, information input by a user, and information to be provided for the user (see [0058]-[0059], figs. 4A-4B);  Shin (US 2014/0145945 A1) teaches: the keyboard-input module 13c controls the touch screen 11 so that edit cursor moves among characters in the text as similarly shown in FIG. 5; moving control pointer corresponding to the direction and distance of the touch-moving of the second location (see [0039]-[0044] & [0057]-[0058] and Figs. 3 & 5); Hyde-Moyer et al. (US 9,147,275 B1) teaches:  character editing mode and word editing mode can be differentiated by variations in touches. a two-finger touch or swipe may correspond to word editing mode and selection of the entire word will default to word editing mode (see Col. 6 Lines 10-36 and Fig. 1c); Vigil (US 2011/0231796 A1) teaches: the section of the text 206 can be highlighted (highlighted text 205) according to the dragging movement of the second touch selection object 204. Once the pointing device selection gesture 202 is received and the second touch selection object 204 dragged to the right, a highlighted text in light blue, for example, or selection 205 is started in the same direction as the performed gesture and continues until the second touch selection object 204 is lifted (see [0051] and Figs. 2B & 6C); Shin (US 2015/0277748 A1) teaches: upon completion of the text block selection through the above process and detecting the block selection completion event, the first editing module 13c implements an editing toolbar window as shown in FIG. 5 (see[ 0048]-[0056] and Figs. 3-5); Liang et al. (US 2015/0074578 A1) teaches:  a selected character string can be entered as a text entry in any type of text edit interface, such as in the text edit field 120 with keyboard inputs (e.g., key select inputs or key swipe inputs) on the virtual keyboard 116 (see [0018]).  None of the references expressly teach wherein the second touch input is a single touch input of a second type which is different from the first type, select, among the one or more texts displayed in the first region, at least one first text corresponding to a location at which the second touch input is performed in the second region displaying the virtual keyboard, in response to the second touch input, receive a second drag input moving the second touch input from a fifth point to a sixth point in the second region displaying the virtual keyboard while maintaining the second touch input, select at least one second text between a seventh point and an eighth point in the first region, in response to the second drag input, wherein the selected at least one second text corresponds to the second drag input, and the selected at least one second text includes the selected at least one first text, and after the second drag input is finished, display a text editing menu for the selected at least one second text.

In addition, neither references uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of claims 1 and 9 as a whole.

Thus, claims 1-3, 5-11, 13-16, 18, and 20-22 are allowed over the prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REJI KARTHOLY whose telephone number is (571)272-3432.  The examiner can normally be reached on Monday - Thursday 7:30 am - 3:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached at 571 272 7212.  The fax phone number for the organization where this application or proceeding is assigned is 571 483 7388.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866 217 9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800 786 9199 (IN USA OR CANADA) or 571 272 1000.

/R.K./Examiner, Art Unit 2143                                                                                                                                                                                                        

/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143